Case 1:19-cr-00442-BMC Document 329 Filed 09/02/20 Page 1 of 2 PageID #: 2057




                        JAMES R. FROCCARO, JR.
                             Attorney at Law
                  20 Vanderventer Avenue, Suite 103W
                       Port Washington, NY 11050
                       telephone: (516) 944-5062
                           fax: (516) 944-5066
                       email: JRFESQ61@aol.com

                            September 2, 2020

BY ECF
Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re: United States v. Joseph Amato Jr.
                             19 Cr 442 (ILG)

Dear Judge Cogan:

       I am the attorney for Joseph Amato Jr. On October 7, 2019, Joseph
Jr. was ordered released on a $1 million secured Appearance Bond in
connection with this matter. He is presently subject to home detention
with an electronic monitoring bracelet equipped with GPS tracking, as
well other restrictive conditions. Joseph Jr. is presently permitted to
leave his residence to attend college, for attorney visits, court
appearances, necessary medical treatment, and religious services on
Sunday’s each week. His travel is limited to the Southern and Eastern
Districts of New York, and he must also abide by a no-contact list. He has
at all times been compliant with the terms of his Bond since being
released.




                                      1
Case 1:19-cr-00442-BMC Document 329 Filed 09/02/20 Page 2 of 2 PageID #: 2058




       By this letter, I am respectfully requesting that Joseph Jr. be
permitted to leave his residence this Sunday, September 6th, from noon
til 8 pm to attend his god-daughter’s birthday party in Brooklyn. The
government and Pretrial Services have been provided with the specific
address of the party. Neither the government nor Pretrial has any
objection to this travel request.


                          Respectfully submitted,

                                   /JRF/

                          James R. Froccaro, Jr.


JRF:pa

cc: USPSO Amanda Carlson, by email




                                      2
